MEMORANDUM OPINION
NIX, Judge.
We have carefully reviewed the petition filed in this cause, and find that Humphries v. State (Dist. Ct. of Garvin County), Okl. Cr., 416 P.2d 169, is decisive herein, where it was stated:
“Where the record affirmatively shows that an accused knew and understood his right to counsel and competently and intelligently waived this right and entered a plea of guilty, with full knowledge of the consequences of such plea, the requirements of the Fourteenth Amendment of the Constitution of the United States making obligatory the provisions of the Sixth Amendment of the Constitution of the United States upon the states have been fully complied with and application for Habeas Corpus will be denied.”
In the instant case, the record completely negates the claim of petitioner, and it is apparent that he was denied none of his constitutional rights. The petition for writ of habeas corpus is, accordingly, denied.
BRETT, P. J., and BUSSEY, J., concur.